Citation Nr: 0030346	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  97-06 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back condition.  

2.  Entitlement to service connection for a neck condition 
related to residuals of a frozen head.  

3.  Entitlement to service connection for trench foot.

4.  Entitlement to an increased rating for the service-
connected residuals of a right herniorrhaphy with painful and 
tender scar, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision of the RO.  


REMAND

In correspondence dated in May 2000, the veteran's 
congressman indicated that the veteran had contacted his 
office to request his assistance in obtaining a hearing 
before a Veterans Law Judge at the RO.  

The RO subsequently informed the veteran that it was possible 
to be scheduled for a Travel Board hearing or videoconference 
hearing with Board personnel, if he was able to come to the 
RO in Philadelphia.  The RO further advised that, if the 
veteran wished to come to the Philadelphia RO for a Travel 
Board hearing, he should notify them as soon as possible, so 
that he could be placed on the list for the next available 
scheduling.  

In a Report of Contact form dated in May 2000, it was noted 
that the veteran had telephoned the Philadelphia RO and 
advised them that he was unable to travel to Philadelphia for 
a hearing at this time, but that he was trying to arrange for 
transportation and would advise them when he was able to make 
the trip.  The RO, however, forwarded the case to the Board 
shortly thereafter.

In light of the above, the Board must remand the case in 
order to afford the veteran an opportunity to appear for a 
personal hearing before a Veterans Law Judge at the RO.  See 
38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.704, 20.1304(a) (1999).  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED to the RO for the 
following action:

The RO should take appropriate steps in 
order to afford the veteran an 
opportunity to appear for a personal 
hearing before a Veterans Law Judge at 
the local office.  All indicated 
development should be undertaken in this 
regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


